 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3   IN RE ELLONA REDDICK,                                Case No.: 2:20-cv-00478-APG-BNW

 4
                                                             ORDER DISMISSING CASE
 5
                                                                     [ECF Nos. 1, 4]
 6 JAY JASMINE SADDLER,

 7          Petitioner

 8

 9         It appears that Jay Jasmine Saddler, who is in the custody of the State of Wisconsin

10 Department of Corrections, seeks an order from this court for DNA testing for a paternity matter.

11 ECF No. 1-1. While he has styled his filing as a habeas corpus petition, he is not challenging his

12 custody under a state judgment of conviction on federal constitutional grounds, as is required for

13 a 28 U.S.C. § 2254 habeas corpus petition. This court cannot grant the petition because it fails to

14 state a claim for which habeas corpus relief may be granted.

15         I THEREFORE ORDER the Clerk to detach and file the petition (ECF No. 1-1).

16         I FURTHER ORDER that the petition is DISMISSED for failure to state a claim for

17 which relief may be granted.

18         I FURTHER ORDER that petitioner’s application for leave to proceed in forma pauperis

19 (ECF No. 1) and motion for DNA (ECF No. 4) are both DENIED as moot.

20         I FURTHER ORDER that a certificate of appealability is denied.

21         I FURTHER ORDER the Clerk to enter judgment accordingly and close this case.

22         Dated: April 14, 2020

23                                                          _________________________________
                                                            U.S. District Judge Andrew P. Gordon
